Citation Nr: 0707472	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
June 15, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from June 15, 2004.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2003, the RO granted the 
veteran's claim for service connection for PTSD, and assigned 
a 30 percent evaluation for it, effective September 3, 2003.  
The veteran disagreed with the assigned rating.  Based on the 
receipt of additional evidence, the RO, in a December 2004 
rating decision, increased the evaluation for PTSD to 70 
percent, effective June 15, 2004, and awarded a total 
disability rating based on unemployability.  The veteran 
continues to disagree with the ratings that have been 
assigned during his claim.  


FINDINGS OF FACT

1.  Prior to June 15, 2004, the veteran's PTSD was manifested 
by symptoms such as nightmares and flashbacks, sleep 
impairment, and anxiety, with friendly and cooperative but 
tense mood, appropriate affect, intact memory, and intact 
judgment.

2.  From June 15, 2004, the veteran's PTSD was manifested by 
symptoms such as suicidal ideation, sleep impairment, and 
depression with flat affect, but without objective evidence 
of persistent delusions or hallucinations, grossly 
inappropriate behavior or inability to maintain personal 
hygiene.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for PTSD, 
prior to June 15, 2004, is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  An initial evaluation in excess of 70 percent for PTSD, 
from June 15, 2004, is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a December 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The Board 
notes that a letter complying with Dingess was sent to the 
veteran in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).



Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:                     

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The initial question before the Board is whether a rating in 
excess of 30 percent is warranted for PTSD, prior to June 15, 
2004.  The evidence supporting the veteran's claim includes 
private and VA medical records.  The Board notes that the 
veteran was seen by a private psychiatrist beginning in 
August 2003.  The veteran reported that his symptoms included 
daily intrusive thoughts, very frequent nightmares, 
flashbacks, detachment from others, a severe sleep 
disturbance, irritability, anger outbursts, hypervigilance 
and exaggerated startle response.  In addition he reported 
seeing figures or people and hearing noises.  Following a 
mental status evaluation, the diagnoses were PTSD, severe, 
and chronic dysthymia.  The Global Assessment of Functioning 
(GAF) score was 30.  In addition

The evidence against the veteran's claim includes both 
private and VA medical records.  The Board acknowledges that 
the veteran has asserted that he has many symptoms of PTSD.  
The Board observes that when he was examined by the VA in 
November 2003, he was dressed casually and neatly.  He had no 
suicidal or homicidal ideation and there was no impairment in 
his thought processes.  There were no delusions, 
hallucinations or ideas of reference.  The veteran was fully 
oriented and his insight and judgment were adequate.  The 
examiner concluded that the veteran had PTSD, and he assigned 
a GAF score of 50.  He commented that the veteran's 
psychiatric disability resulted in moderately serious 
impairment of psychosocial functioning.

In addition, the records from the veteran's private 
psychiatrist fail to support his claim.  The records from 
August to October 2003 establish that the veteran dressed 
normally, and that the veteran was cooperative.  His insight 
and judgment were at all times at least fair, and he had no 
suicidal or homicidal ideation.  His speech was normal and 
his affect congruent.  His thought process was linear, and he 
denied hallucinations and delusions.  His cognition was 
intact.  The Board acknowledges that he was described as 
being anxious or depressed.  Such findings are consistent 
with the 30 percent evaluation that was assigned.  Moreover, 
although the veteran reported seeing figures and hearing 
noises, as well as thoughts of death and suicide, his mental 
status examinations have noted no findings of such.  In 
addition, the records fail to demonstrate that the veteran 
had panic attacks more often than once per week, a flat 
affect, or impaired memory, judgment, thinking, or speech, as 
would be required for a higher rating.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 51 to 
60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  See Diagnostic and Statistical Manual of 
Mental Disorders, (4th ed. 1994) ((DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2006).  Accordingly, GAF Scores 
ranging from 30 to 50 do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
PTSD, prior to June 15, 2004.  The Board concedes that in 
August 2003, the veteran's private psychiatrist assigned a 
GAF score of 30.  However, the clinical findings at that 
time, as well as for the period prior to June 15, 2004, 
simply do not support the veteran's claim.  

With respect to the claim for a rating in excess of 70 
percent for PTSD, from June 15, 2004, the Board notes that 
this evaluation was assigned on the basis of the findings of 
a VA outpatient treatment visit on that date.  At that time, 
the veteran reported that he had been experiencing an 
exacerbation of the symptoms of PTSD for two years.  He 
described distressing dreams resulting in poor sleep, 
intrusive thoughts, flashbacks, avoidance of activities, 
places or people, diminished interest or participation in 
activities, detachment or estrangement, irritability and 
hypervigilance.  An examination revealed that the veteran was 
depressed with a congruent mood.  His memory was poor.  

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Board notes that when the veteran was seen in a VA outpatient 
treatment clinic in September 2004, he avoided eye contact, 
his head was down and he spoke in a monotone voice.  His 
affect was constricted and his mood was down.  He related he 
had intermittent suicidal ideation.  The examiner assigned a 
GAF score of 40.  There were similar findings in March 2005, 
and the assessments at that time were PTSD and depression.  
The GAF score was 37.  The veteran again endorsed symptoms of 
PTSD in August 2005, and he reported intermittent passive 
suicidal ideation.  The GAF score was 36.  

In addition, the Board acknowledges that the veteran 
described having suicidal ideation during the November 2004 
VA psychiatric examination.  He also reported that he 
continued to have symptoms of PTSD, including deceased 
interest in social activities, difficulty sleeping, 
concentration problems and estrangement from others.

The evidence against the veteran's claim includes VA medical 
records and examination reports.  On the June 2004 
evaluation, he was noted not be in imminent danger of hurting 
himself or others, he was neatly groomed, his thought content 
was logical with no delusions or hallucinations, and his 
speech was clear.  On VA psychiatric examination in November 
2004, the veteran was alert and oriented and there was no 
disruption of speech, thought or communication process.  No 
specific disruption in memory or attention was noted.  The 
veteran was diagnosed with PTSD and depressive disorder, not 
otherwise specified and a GAF score of 50 was assigned.  The 
examiner indicated that this represented a serious impairment 
in social and occupational functioning.  

In addition, the Board notes that the findings on the most 
recent VA psychiatric examination, conducted in November 
2005, fail to support the veteran's claim.  Although he 
reported many of the same complaints as he has had 
previously, the fact remains that the examination 
demonstrated that he was neatly groomed and dressed and he 
behaved normally.  He was pleasant and cooperative.  He was 
not inhibited or vague.  He had no pressured speech or flight 
of ideas.  No loose associations, hallucinations, paranoia or 
ideas of reference were present.  No suicidal or homicidal 
ideation was exhibited.  The veteran did not have any panic 
attacks.  He was oriented times four.  The GAF score was 45.  
VA treatment records from 2006 note the veteran had 
volunteered occasionally at his son's school, and that he had 
a veteran friend whom he could talk to.

The record is devoid of clinical evidence that the veteran 
has gross impairment of thought processes, persistent 
delusions or hallucinations, or that he exhibits grossly 
inappropriate behavior.  There is no indication that the 
symptoms of PTSD have interfered with his ability to maintain 
minimal personal hygiene.  In sum, he does not display any of 
the symptoms that would support a 100 percent evaluation for 
PTSD.  Even when a comparatively low GAF score has been 
assigned, the clinical findings would not justify a higher 
rating.  The Board concludes that the clinical findings 
against the claim are of greater probative value than the 
veteran's statements or any findings supportive of the claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 70 
percent for PTSD, from June 15, 2004.


ORDER

An initial evaluation in excess of 30 percent for PTSD, prior 
to June 15, 2004, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
June 15, 2004, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


